NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRIAN CARTER,

Plaintiff, Civil Action No. 18-11537 (MAS) (LHG)

™ MEMORANDUM ORDER

RED BANK BOROUGH, et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant Red Bank Borough’s (“Red Bank”)
Motion for Summary Judgment. (ECF No. 13.) Plaintiff Brian Carter (“Plaintiff”) did not oppose.
(See Pl.’s Correspondence, ECF No. 18.) The Court has carefully considered Red Bank’s
submission and decides the matter without oral argument pursuant to Local Civil Rule 78.1.

Plaintiff's allegations stem from an April 2013 traffic stop conducted by Defendant
Thomas Doremus (“Officer Doremus”), a Red Bank police officer. As a result of the stop, Officer
Doremus issued several summonses. Following the resolution of municipal and state court
proceedings on the summonses, Plaintiff filed the present Complaint against Red Bank and Officer
Doremus alleging: (i) malicious prosecution in violation of the Fourth Amendment pursuant to 42
U.S.C. § 1983 (Count One); (ii) fabrication of evidence in violation of the Fourteenth Amendment
pursuant to 42 U.S.C. § 1983 (Count Two); and (iii) malicious prosecution in violation of New
Jersey state law (Count Three). Red Bank moves for summary judgment on all counts.

Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” The substantive law identifies what facts
are material, and “[o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Anderson vy. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986). A material fact raises a “genuine” dispute “if the evidence is such
that a reasonable jury could return a verdict for the non-moving party.” Williams v. Borough of W.
Chester, 891 F.2d 458, 459 (3d Cir. 1989) (citation omitted).

The Court must consider all facts and their logical inferences in the light most favorable to
the non-moving party. See Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3d Cir. 1986).
The Court will not “weigh the evidence and determine the truth of the matter,” but will determine
whether a genuine dispute necessitates a trial. Anderson, 477 U.S. at 249. Although the moving
party bears the initial burden of showing the absence of a genuine dispute of material fact, meeting
this obligation shifts the burden to the non-moving party to “set forth specific facts showing that
there is a genuine [dispute] for trial.” Jd. at 250. The Court must grant summary judgment if the
non-moving party fails to demonstrate proof beyond a “mere scintilla” of evidence that a genuine
dispute of material fact exists. Big Apple BMW, Inc. v. BMW of N. Am. Inc., 974 F.2d 1358, 1363
(3d Cir. 1992) (citation omitted).

Plaintiff brings two § 1983 claims, alleging Red Bank violated the Fourth and Fourteenth
Amendments. “Under 42 U.S.C. § 1983, municipal defendants cannot be held liable under a theory
of respondeat superior; municipal liability only arises when a constitutional deprivation results
from an official custom or policy.” Montgomery v. De Simone, 159 F.3d 120, 126 (3d Cir. 1998)
(citing Monell v. Dep’t of Social Servs., 436 U.S. 658. 691-94 (1978). A municipality cannot be
liable under § 1983 “solely because it employs a tortfeasor.” Monell, 436 U.S. at 691. Red Bank

argues that Plaintiff has neither pleaded nor produced evidence of a municipal policy or custom
which deprived him of his constitutional rights. (Def.’s Moving Br. 4-5, ECF No. 13-1.) Red
Bank contends that “[b]ased on the record developed during the course of discovery, the plaintiff
has not provided any evidence associating the Borough with the alleged malicious prosecution [Jor
[the alleged] fabrication of evidence, other than the fact that [Red Bank] happened to employ the
alleged prosecutor [or] fabricator.” (Def.’s Moving Br. 5.) Plaintiff did not oppose this assertion.
(See Pl.’s Correspondence.) Because a municipality can only be liable under § 1983 based on a
policy or custom and because Plaintiff has not produced any evidence of a municipal custom or
policy that deprived him of his constitutional rights, the Court finds that Red Bank is entitled to
summary judgment on Plaintiffs § 1983 claims. The Court, accordingly, grants Red Bank’s
Motion as to Counts One and Two. !

Plaintiff's final claim against Red Bank is a state-law malicious prosecution claim. Red
Bank argues that this claim should be dismissed because Red Bank is statutorily immune under
the New Jersey Tort Claims Act (“NJTCA”). (Def.’s Moving Br. 6.) Under the NJTCA, a public
entity, such as a municipality, “is liable for... . an act or omission of a public employee within the
scope of his employment.” N.J. Stat. Ann. §§ 59:1-3; 59:22. “A public entity is not liable for the

acts or omissions of a public employee constituting a crime, actual fraud, actual malice, or willful

misconduct.” N.J. Stat. Ann. § 59:2-10.

 

'“[A] district court[] may decline to exercise supplemental jurisdiction over aclaim... if... the
district court has dismissed all claims over which it has original jurisdiction . . . .” 28 U.S.C,
§ 1367. “The decision to retain or decline jurisdiction over state-law claims is discretionary” and
“should be based on considerations of judicial economy, convenience[,] and fairness to the
litigants.” Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009) (citations omitted). Here, because
Plaintiff's federal and state law claims relate to the allegedly unlawful vehicle stop, the Court finds
it appropriate to exercise supplemental jurisdiction over Plaintiff's remaining state-law claim as a
matter of judicial economy.

Go
To establish a claim of malicious prosecution under New Jersey law, Plaintiff must prove,
inter alia, “that the defendant instituted proceedings ... with legal malice... .” Lightning Lube,
Inc. v. Witco Corp., 4 F.3d 1153, 1197 (3d Cir. 1993); see also Langford v. Gloucester T: wp. Police
Dep't, No. 16-1023, 2018 WL 4522042, at *6 (D.N.J. Sept. 21, 2018) (finding defendant township
had immunity from plaintiffs common law malicious prosecution claim). Here, because the tort
of malicious prosecution requires proof of malice, and because the NITCA confers immunity upon
a municipality for acts of its employees that constitute a crime of actual malice, Red Bank is
immune from Plaintiff's state-law malicious prosecution claim. The Court, accordingly, grants
Red Bank’s Motion as to Count Three.”

IT IS on this 9th day of December 2019 ORDERED that

Red Bank’s Motion for Summary Judgment (ECF No. 13) is GRANTED.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

* The Complaint is unclear on whether Plaintiff brings his malicious prosecution claim under the
NJTCA or the New Jersey Civil Rights Act (“NJCRA”). Even if Plaintiff brings his claim under
the NJCRA, the Court reaches the same decision to dismiss Plaintiff's malicious prosecution claim.
Courts in this district have construed and interpreted the NICRA analogously to § 1983. See Coles
v. Carlini, 162 F. Supp. 3d 380, 404-05 (D.N.J. 2015) (collecting cases). Because Plaintiff's
malicious prosecution claim under § 1983 fails, and because Plaintiff did not respond to Red
Bank’s Motion or set forth another basis for relief, the Court finds Plaintiffs malicious prosecution
claim may not proceed under the NICRA. See, e. g., id. at 402-05 (granting defendant municipality
summary judgment on plaintiff's § 1983 and NJCRA claims where plaintiff failed to allege a
municipal policy or custom resulted in constitutional harm).

4
